UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10 - Q For the Quarter ended FEBRUARY 29, 2012 Commission File Number 1-7602 EXCALIBUR INDUSTRIES (Exact name of registrant as specified in its charter) UTAH 87-0292122 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification Number) Address or principal executive offices: Post Office Box 3551 Duluth, Minnesota 55803 Phone Number: (218) 724-4711 E-Mail Address: mhubert1@msn.com Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report); and, (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. February 29, 2012Common Shares 6,319,307 Page 1 EXCALIBUR INDUSTRIES CONSOLIDATED BALANCE SHEET Form 10-QPart I Unaudited For the Periods Ended: Feb. 29, 2012 Nov. 30, 2011 ASSETS Cash, Savings Certificates, Treasury Bills $ $ Notes and Accounts Receivable 0 0 Other Assets 0 0 Total Current Assets $ $ Property, Equipment & Mineral Interests (See Note 2) Less Accumulated Depreciation ) ) Total Fixed and Other Assets $ $ Deposits 60 60 TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY Current Liabilities $ $ Common Stock 0 $.01 Par Value, Authorized 10,000,000 Shares; 6,319,307 Shares issues; 6,319,307 Outstanding Additional Paid-in Capital Retained Earnings Treasury Stock ) ) Total Shareholders’ Equity TOTAL LIABILITIES & SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral of these financial statements. These financial statements are unaudited. Page 2 EXCALIBUR INDUSTRIES CONSOLIDATED STATEMENT OF INCOME, Form 10-QPart I
